Examiner’s Amendment
This application is in condition for allowance.  Claims 38-43 have been rejoined.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on November 25, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Status of the claims
The amendment received on 8 June 2022 has been acknowledged and entered. Claims 1, 8, 10-15, 17, 19, 23, 25, 27-31 and 35-43 are currently pending. 

Responses to Amendment
Applicant’s amendment filed on 8 June 2022 with respect to the rejection of claims 1, 8, 10-15, 17, 19, 23, 25, 27-31, and 35-37 under 35 U.S.C. 103 has been fully considered and are persuasive. Thus, the rejection under 35 U.S.C. 103 have been withdrawn.

Allowable Subject Matter
Claims 1, 8, 10-15, 17, 19, 23, 25, 27-31 and 35-43 are allowed over the prior art of record. 
The following is an examiner’s statement of reasons for allowance:
Regarding independent Claim 1, prior art of record fails to teach or suggest a medical device comprising: an electrical measurement circuit comprising a plurality of variable-impedance sensors to detect a physical quantity of a tissue and a plurality of switches, the plurality of variable-impedance sensors being arranged in a plurality of measurement lines, wherein each measurement line of the plurality of measurement lines comprises at least two variable-impedance sensors arranged in series, and wherein each sensor of the plurality of variable-impedance sensors is associated with a switch, of the plurality of switches, to regulate a power supply to the sensor; an electrical power source to supply power to the electrical measurement circuit; an antenna to emit an electromagnetic field according to an impedance of the electrical measurement circuit, the impedance of the electrical measurement circuit varying over time according to which of the plurality of variable-impedance sensors is powered at a time, and at least one control circuit to control opening and/or closing of the plurality of switches according to one or more configurations, to operate the plurality of variable-impedance sensors of the electrical measurement circuit.
The closest prior art, Kuyvenhoven (US 2015/0123679 A1) in view of Schmitz (US 2009/0267588) further in view of Larson (US 2008/0180345 A1) discloses a medical device comprising: an electrical measurement circuit comprising a plurality of variable-impedance sensors to detect a physical quantity of a tissue (Kuyvenhoven, para. [0003]; para. [0051]; para. [0069]; para. [0097]) and a plurality of switches, the plurality of variable-impedance sensors being arranged in does not teach “the plurality of variable-impedance sensors being arranged in a plurality of measurement lines, wherein each measurement line of the plurality of measurement lines comprises at least two variable-impedance sensors arranged in series,” Dependent claims 8, 10-15, 17, 19, 23, 25, 27-31, and 35-37 are patent eligible based on their dependence from claim 1. 
Independent claim 38 is allowable for the same reasons as those of independent claim 1. Dependent claims 39-43 are allowed at least due to their dependencies from independent claim 38.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGKYUNG LEE whose telephone number is (571)272-3669.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571)272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANGKYUNG LEE/Examiner, Art Unit 2866                                                                                                                                                                                             
/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858